EXHIBIT 10.1 ASSET PURCHASE AND SALE AGREEMENT EAGLE'S NEST AREA, ALBERTA BETWEEN TOWNSHIP PETROLEUM CORP. the Vendor AND CAVALIER ENERGY INC. the Purchaser March 12, 2012 Contents Page TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND INTERPRETATION 1 Definitions 1 Interpretation 9 Schedules 10 Interpretation if Closing Does Not Occur 10 Knowledge or Awareness 10 ARTICLE 2 PURCHASE AND SALE 11 Purchase and Sale 11 Transfer of Assets 11 ARTICLE 3 PURCHASE PRICE AND PAYMENT 11 Purchase Price 11 Allocation of the Purchase Price 11 Deposit 11 Closing Payment 12 Taxes and Fees 12 ARTICLE 4 ADJUSTMENTS 13 Adjustments 13 Statement of Adjustments 13 ARTICLE 5 CLOSING 14 Closing 14 ARTICLE 6 INTERIM PROVISIONS 15 Assets to be Maintained 15 Restrictions on Conduct of Business 15 Following Closing 16 ARTICLE 7 ACCESS TO INFORMATION AND RECORDS 16 Access to Records 16 ARTICLE 8 THIRD PARTY CONSENTS 16 Consents 16 Post-Closing Approvals and Consents 17 ARTICLE 9 REPRESENTATIONS AND WARRANTIES 17 Contents (continued) Page Vendor's Representations and Warranties 17 No Additional Representations and Warranties by the Vendor 19 Purchaser's Representations and Warranties 20 Enforcement of Representations and Warranties 21 ARTICLE 10 CONDITIONS PRECEDENT TO CLOSING 21 Vendor's Closing Conditions 21 Purchaser's Closing Conditions 22 ARTICLE 11 CLOSING DELIVERIES 23 Vendor Closing Deliveries 23 Purchaser’s Closing Deliveries 23 Deliveries 23 ARTICLE 12 CONVEYANCES AND TRANSFER 24 Conveyances 24 License and Authorization Transfers 24 ARTICLE 13 LIABILITIES AND INDEMNITIES 25 Indemnities for Representations and Warranties 25 General Indemnity 26 Environmental Indemnity 26 Indemnification Procedure – Third Party Claims 27 Limitations on Liability 28 No Merger 29 ARTICLE 14 TERMINATION 29 Grounds for Termination 29 Effect of Termination 29 ARTICLE 15 CONFIDENTIALITY, PUBLIC ANNOUNCEMENTS AND SIGNS 29 Confidentiality 29 Public Announcements 30 Signs 30 ARTICLE 16 GOVERNING LAW AND DISPUTE RESOLUTION 31 Governing Law 31 Resolution of Disputes 31 ARTICLE 17 NOTICES 31 Contents (continued) Page Service of Notices 31 ARTICLE 18 PERSONAL INFORMATION 32 Personal Information 32 ARTICLE 19 ASSIGNMENT 33 Assignment 33 ARTICLE 20 MISCELLANEOUS 33 Remedies Cumulative 33 Costs 33 No Waiver 33 Entire Agreement 33 Further Assurances 34 Time of the Essence 34 Enurement 34 Severability 34 Counterpart Execution 34 ASSET PURCHASE AND SALE AGREEMENT Eagle's Nest Area, Alberta THIS AGREEMENT made as of the 12th day of March, 2012 BETWEEN: TOWNSHIP PETROLEUM CORP., an Alberta corporation having an office and carrying on business in the City of Calgary, in the Province of Alberta ("Vendor") - and - CAVALIER ENERGY INC., an Alberta corporation having an office and carrying on business in the City of Calgary, in the Province of Alberta (the "Purchaser") WHEREAS the Vendor wishes to sell the Assets to the Purchaser and the Purchaser wishes to purchase the Assets from the Vendor, all upon and subject to the terms and conditions set forth in this Agreement; NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises, mutual covenants, agreements and warranties in this Agreement, the Parties covenant and agree as follows: ARTICLE 1 DEFINITIONS AND INTERPRETATION Definitions In this Agreement, including the recitals, this Section 1.1 and the Schedules attached hereto, unless the context otherwise requires, or unless otherwise defined herein, the following words and phrases shall have the following meanings: (a) "Abandonment and Reclamation Liabilities" means all past, present and future obligations and liabilities to: (i) abandon the Wells and close, decommission, dismantle and remove all structures, foundations, buildings, pipelines, equipment, tanks and other facilities and Tangibles that are or were located in or on the Lands or lands used, previously used or useful or intended for use in respect of or in connection with the Lands; and (ii) restore, remediate and reclaim any surface and subsurface locations of the lands on which the Wells, structures, foundations, buildings, pipelines, equipment, tanks and other facilities described in Section 1.1(a)(i) are or were located and all lands used to gain access to any of them; all in accordance with generally accepted oil sands industry practices in the province where the Assets are located and in compliance with all Applicable Laws and the Title and Operating Documents. (b) "Affiliate" means, with respect to any Person, any other Person or group of Persons acting in concert, directly or indirectly, that controls, is controlled by or is under common control with such Person.The term "control" as used in the preceding sentence means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person whether through ownership of more than fifty percent (50%) of the voting securities of such Person, by contract or otherwise. (c) "Agreement" means this Asset Purchase and Sale Agreement including the recitals hereto and the Schedules attached hereto. (d) "Applicable Laws" means, in relation to any Person, asset, transaction, event or circumstance: (i) statutes (including regulations enacted thereunder); (ii) judgments, decrees and orders of courts of competent jurisdiction; (iii) regulations, orders, ordinances and directives issued by Government Authorities; and (iv) the terms and conditions of all permits, licenses, approvals and authorizations; which are applicable to such Person, asset, transaction, event or circumstance. (e) "Assets" means, collectively, the Oil Sands Rights, the Miscellaneous Interests and the Tangibles, but expressly excludes the Excluded Assets. (f) "Base Price"has the meaning provided in Section3.1. (g) "Bitumen" has the meaning ascribed to the term "crude bitumen" in the Mines and Minerals Act (Alberta). (h) "Business Day" means any day other than a Saturday, Sunday or statutory holiday in Calgary, Alberta. (i) "Claim" means any claim, demand, lawsuit, proceeding, arbitration or governmental investigation, in each case, whether asserted, threatened, pending or existing. (j) "Closing" means the transfer of possession, beneficial ownership and risks of the Assets from the Vendor to the Purchaser, the exchange of Conveyance Documents and payment of the Purchase Price by the Purchaser to the Vendor, and all other items and consideration required to be delivered on the Closing Date pursuant hereto. (k) "Closing Date" has the meaning provided in Section 5.1. (l) "Closing Payment" has the meaning provided in Section 3.4. (m) "Confidentiality Agreement" means the Confidentiality and Restricted Use Agreement dated [XX] between Oilsands Quest Inc. and the Purchaser. - 2 - (n) "Conveyance Documents" means all conveyances, assignments, transfers, novations, notices of assignment, trust agreements and declarations, subleases, directions to pay and other documents and instruments that are reasonably required desirable in accordance with generally accepted oil and gas industry practice in the province where the Assets are located, to convey, assign and transfer title to the Assets held in the name of the Vendor or its Affiliates to the Purchaser and to novate the Purchaser into the contracts, licenses, permits, approvals and authorizations comprised in the Miscellaneous Interests in the place and stead of the Vendor or its Affiliates insofar as such contracts, licenses, permits, approvals and authorizations pertain to the Assets. (o) "Court Approval" means the approval of the Transaction by the Court of Queen's Bench of the Province of Alberta, substantially in the form of the order attached hereto as Schedule "E". (p) "Data Room Information" means all information provided to the Purchaser in electronic form in relation to the Vendor, its Affiliates and/or the Assets. (q) "Deposit" has the meaning provided in Section 3.3(a). (r) "Dollar" and "$" mean a dollar of the lawful money of Canada. (s) "Effective Time" means 8:00 a.m., Calgary time, on January 1, 2012. (t) "Encumbrance" means all liens, charges, security interests, royalties, pledges, options, net profit interests, rights of pre-emption, mortgages, adverse claims and other encumbrances on ownership rights of any kind or character or agreements to create the same. (u) "Environment" means the components of the earth and includes ambient air, land, surface and sub-surface strata, groundwater, surface water, all layers of the atmosphere, all organic and inorganic matter and living organisms, and the interacting natural systems that include such components, and any derivative thereof shall have a corresponding meaning. (v) "Environmental Law" means all Applicable Laws respecting the protection of, or the control, remediation or reclamation of contamination or pollution of, the Environment or any part thereof. (w) "Environmental Liabilities" means all past, present and future obligations and liabilities of whatsoever nature or kind arising from or relating to, directly or indirectly: (i) Environmental Matters; (ii) past, present and future non-compliance with, violation of or liability under Environmental Laws applicable to or otherwise involving the Assets; or (iii) Abandonment and Reclamation Liabilities, whenever occurring or arising. - 3 - (x) "Environmental Matters" means any activity, event or circumstance in respect of or relating to: (i) the storage, use, holding, collection, accumulation, assessment, generation, manufacture, construction, processing, treatment, stabilization, disposition, handling, transportation or Release of Hazardous Substances; (ii) the protection of the Environment; or (iii) pollution, reclamation, remediation or restoration of the Environment; in each case, relating to the Lands or the Assets or that has or have arisen or hereafter arise from or in respect of past, present or future Operations, activities or omissions in or on the Lands or in respect of or otherwise involving the Assets, including obligations to compensate Third Parties for Losses and Liabilities. (y) "Excluded Assets" means: (i) geological and geophysical interpretations related to the Assets; (ii) all other interpretations, evaluations, valuations, forecasts, analyses and similar items relating to the Assets, including any economic valuations or reserve forecasts prepared or acquired by or on behalf of the Vendor or its Affiliates or a Third Party with respect to the Assets or the Transaction; (iii) any computer software, computer networks and other technology systems; (iv) advances and deposits to operators, Government Authorities or other Persons prior to the Effective Time to secure obligations or as prepayment of costs or expenses; (v) legal and title opinions; (vi) documents prepared by or on behalf of the Vendor in contemplation of litigation and any other documents within the possession of the Vendor which are subject to solicitor-client privilege under the laws of the Province of Alberta or any other jurisdiction; and (vii) records, policies, manuals and other proprietary, confidential business or technical information not used exclusively in the operation of the Assets. (z) "Final Statement of Adjustments" has the meaning provided in Section 4.2(a). (aa) "GAAP" means generally accepted accounting principles and practices in Canada. (bb) "General Conveyance" means the general conveyance in the form attached as Schedule "C". (cc) "Government Authority" means any federal, national, provincial, territorial, municipal or other government, any political subdivision thereof, and any ministry, sub-ministry, agency or sub-agency, court, board, bureau, office, or department, including any - 4 - government-owned entity, having jurisdiction over a Party, the Assets or the Transaction. (dd) "GST" means the goods and services tax required to be paid pursuant to the Excise Tax Act (Canada) and in accordance with Section 3.5(a). (ee) "Hazardous Substances" means hazardous or toxic substances, hazardous wastes, radioactive substances, asbestos, dangerous goods and Petroleum Substances, including any and all substances and wastes regulated under Environmental Law. (ff) "Indemnified Party" has the meaning provided in Section 13.4. (gg) "Indemnifying Party" has the meaning provided in Section 13.4. (hh) "Insider" has the meaning given to that term in the Securities Act (Alberta). (ii) "Interim Statement of Adjustments" has the meaning provided in Section 4.2(a). (jj) "Land Schedule" means Schedule "A". (kk) "Lands" means the entire interest of Vendor as of the Effective Time in and to the lands set forth and described in the Land Schedule, and includes (i) unless the context otherwise requires, the surface of such lands and (ii) the Bitumen within, upon or under such lands, together with the rights to drill for, explore for, win, take, own or remove same, insofar as the same are granted by the Leases to such lands. (ll) "Leases" means the leases, reservations, permits, licenses or other documents of title set forth and described in the Land Schedule by virtue of which the holder thereof is entitled to drill for, explore for, mine, win, take, own or remove Bitumen underlying the Lands, and includes, if applicable, all renewals and extensions of such documents and all documents issued in substitution therefor. (mm) "Losses and Liabilities" means, in respect of a Party and in relation to a matter, any and all: (i) losses, costs, damages, expenses and charges (including all penalties, assessments and fines) which such Party suffers, sustains, pays or incurs, directly or indirectly, in connection with such matter and includes costs of legal counsel (on a full indemnity basis) and other professional advisors and reasonable costs of investigating and defending Claims arising from the matter, regardless of whether such Claims are sustained and includes taxes payable on any settlement payment or damage award in respect of such matter; and (ii) liabilities and obligations (whether under common law, in equity, under Applicable Law or otherwise; whether tortious, contractual, vicarious, statutory or otherwise; whether absolute or contingent; and whether based on fault, strict liability or otherwise) which such Party suffers, sustains, pays or incurs as a result of or in connection with such matter; - 5 - but excluding indirect, incidental, consequential, exemplary, special or punitive losses or damages or loss of profits suffered, sustained, paid or incurred by such Party, but including any such indirect, incidental, consequential, exemplary, special or punitive losses or damages or loss of profits suffered, sustained, paid or incurred by a Third Party entitled to recovery or indemnification from a Party. (nn) "Miscellaneous Interests" means all of the right, title, interest and estate of the Vendor in and to all property, assets and rights, whether contingent or absolute, legal or beneficial, present or future, vested or not (other than the Oil Sands Rights, the Tangibles, and the Excluded Assets), to the extent relating to the Oil Sands Rights, the Lands or the Tangibles, and to which the Vendor is entitled at the Effective Time, including the following property, rights and assets: (i) all contracts, agreements, books, records, files, maps and documents to the extent that they relate to the Oil Sands Rights, the Lands or the Tangibles, including the Title and Operating Documents and any rights of the Vendor in relation thereto; (ii) the Surface Interests; (iii) geological, geochemical and mineralogical data, reports and findings and archive samples, and all core or liquid samples and cuttings; (iv) seismic data, to the extent relating solely and directly to the Lands; (v) all engineering information, to the extent relating solely and directly to the Oil Sands Rights, the Lands, and the Tangibles which the Vendor either has in its custody or to which the Vendor has access, excluding any such information which is subject to confidentiality restrictions; (vi) all permits, licenses, approvals and other authorizations, crossing privileges and other subsisting rights to carry out operations on the Lands and any lands upon which the Tangibles are located, including well and pipeline licenses and other permits and authorizations relating to the Oil Sands Rights or the Tangibles; and (vii) the Wells, including the entire wellbores and casings; but specifically excluding the Excluded Assets. (oo) "Oil Sands Rights" means all of the right, title, estate and interest, whether absolute or contingent, legal or beneficial, present or future, vested or not, and whether or not an "interest in land", of the Vendor in and to the Lands and the Leases, subject in all events to the Permitted Encumbrances. (pp) "Operations" means any and all work, activities and operations of any kind whatsoever conducted on or with respect to the Assets. (qq) "Party" means the Vendor or the Purchaser, and "Parties" means the Vendor and the Purchaser. (rr) "Permitted Encumbrances" means, as of a particular time, any of the following: - 6 - (i) liens for taxes, assessments and governmental charges which are not due or delinquent at such time or, if due, the validity of which is being diligently contested in good faith by or on behalf of the Vendor; (ii) undetermined or inchoate liens incurred or created in the ordinary course of business or liens created as security in favour of the Person who is conducting the development or operation of the Assets or property to which such liens relate for the Vendor's proportionate share of the costs and expenses of such development or operation which are not due or delinquent or are being contested in good faith by on behalf of the Vendor; (iii) mechanics', builders' and materialmen's liens in respect of services rendered or goods supplied for which payment is not at the time due or the validity of which is being diligently contested in good faith by or on behalf of the Vendor; (iv) easements, rights of way, servitudes, permits, licenses and other similar rights in land, including rights of way and servitudes for highways and other roads, railways, sewers, drains, gas and oil pipelines, gas and water mains, electric light, power, telephone, telegraph and cable television conduits, poles, wires and cables; (v) the right reserved to or vested in any Government Authority by the terms of any Title and Operating Document, lease, license, franchise, grant or permit or by any Applicable Law, to terminate any such Title and Operating Document, lease, license, franchise, grant or permit or to require annual or other periodic payments as a condition of the continuance thereof; (vi) the right reserved to or vested in any Government Authority to levy taxes on Petroleum Substances or the income or revenue attributable thereto and governmental requirements and limitations of general application; (vii) rights reserved to or vested in any Government Authority to control or regulate any of the Assets in any manner; (viii) liens granted in the ordinary course of business to a public utility or Government Authority in connection with operations on or in respect of the Lands; (ix) the express or implied reservations, limitations, provisos and conditions in any original grants from the Crown of any of the Lands or interests therein and statutory exceptions to title; (x) all royalty burdens, liens, adverse claims, penalties, conversions and other Encumbrances identified in the Land Schedule; (xi) the terms and conditions of the Leases and the Title and Operating Documents; and (xii) any other circumstance, matter or thing disclosed in any Schedule hereto; provided that the following items must be identified in a Schedule to qualify as a Permitted Encumbrance:(A) any overriding royalty, net profits or other similar - 7 - encumbrance applicable to the Oil Sands Rights for which Purchaser will assume the obligation for payment; (B) any existing potential alteration of the Vendor's interests in the Assets because of a payout conversion or farmin, farmout or other similar agreement; and (C) any security interest which would not be a Permitted Encumbrance under the proceeding paragraphs of this definition. (ss) "Person" means any individual, corporation, limited or unlimited liability company, joint venture, partnership (limited or general), trust, trustee, executor, Government Authority or other entity. (tt) "Petroleum Substances" means any of crude oil, Bitumen and products derived therefrom, synthetic crude oil, petroleum, natural gas, natural gas liquids, and any and all other substances related to or produced in conjunction with any of the foregoing, whether liquid, solid or gaseous, and whether hydrocarbons or not, including sulphur and hydrogen sulphide. (uu) "Place of Closing" means the offices of Norton Rose Canada LLP at 3700, 400-3rd Avenue S.W., Calgary, Alberta, or as otherwise agreed to in writing by the Parties. (vv) "Prime Rate" means the rate of interest (expressed as a rate per annum) used by the main branch Royal Bank of Canada in Calgary, Alberta from time to time as the reference rate used in determining the rates of interest payable on Canadian dollar commercial demand loans made by such bank in Canada and which is announced by such bank, from time to time, as its "prime rate". (ww) "Purchase Price" has the meaning given in Section 3.1. (xx) "Purchaser Entity" means the Purchaser and its Representatives, and each of their respective successors and assigns. (yy) "Release" means any release, spill, emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching or migration of a Hazardous Substance into or through the Environment or into or out of any lands, including the movement of a Hazardous Substance through or in any part of the Environment. (zz) "Representatives" means, with respect to any Party, its Affiliates, and the respective directors, officers, servants, agents, advisors, employees, consultants and representatives of that Party and its Affiliates. (aaa) "Right of First Refusal" or "ROFR" means a right of first refusal, pre-emptive right of purchase or similar right whereby any Third Party has the right to acquire or purchase any of the Assets as a consequence of the Parties entering into this Agreement or the Transaction. (bbb) "Surface Interests" means all right, title, interest and estate of the Vendor to enter upon, use, occupy and enjoy the surface of the Lands and any lands upon which the Wells or the Tangibles are located and any lands used to gain access thereto, in each case, for purposes related to the use or ownership of the Oil Sands Rights, the Tangibles or the Wells or Operations, whether the same are held by right of way, or otherwise. - 8 - (ccc) "Tangibles" means, collectively, all right, title, interest and estate of the Vendor, whether absolute or contingent, legal or beneficial, present or future, vested or not, in and to the tangible depreciable property and assets located within or upon the Lands and which are used or are intended to be used to produce, process, gather, treat, measure, or make marketable Petroleum Substances or in connection with water, condensate, injection or removal operations that pertain to the Oil Sands Rights. (ddd) "Third Party" means any Person other than the Parties or their Representatives. (eee) "Third Party Claim" has the meaning specified in Section 13.4. (fff) "Title and Operating Documents" means all agreements, contracts, instruments and other documents that govern the ownership, operation or use of the Assets or relate to Permitted Encumbrances, including (i) the Leases and other agreements and instruments pursuant to which the Oil Sands Rights were issued, granted or created, (ii) permits, licenses, approvals and authorizations, (iii) operating agreements, unit agreements, production allocation agreements, trust declarations, participation agreements, joint venture agreements, farmin agreements, farmout agreements and royalty agreements, (iv) agreements that create or relate to Surface Interests, (v) agreements for the construction, ownership and/or operation of the Tangibles, (vi) trust declarations and other documents and instruments that evidence the Vendor's interests in the Assets; and (vii) trust declarations pursuant to which the Vendor holds interests in the Lands in trust for other Persons. (ggg) "Transaction" means the transaction for the purchase and sale of the Assets as contemplated by this Agreement. (hhh) "Vendor Entity" means the Vendor and its Representatives, and each of their respective successors and assigns. (iii) "Wells" means all wells located on the Lands, including all producing, shut-in, abandoned, suspended, capped, water source, service, observation, delineation, injection and disposal wells, and includes any well set out in Part 2 of Schedule "A". Interpretation The following rules of construction shall apply to this Agreement unless the context otherwise requires: (a) the headings in this Agreement are inserted for convenience of reference only and shall not affect the meaning, interpretation or construction of this Agreement. (b) all documents executed and delivered pursuant to the provisions of this Agreement are subordinate to the provisions hereof and the provisions hereof shall govern and prevail in the event of a conflict. (c) any reference to a statute shall include and shall be deemed to be a reference to such statute and to the regulations made pursuant thereto, and all amendments made thereto and in force at the date hereof. - 9 - (d) whenever the singular or masculine or neuter is used in this Agreement, the same shall be construed as meaning plural or feminine or referring to a body politic or corporate, and vice versa, as the context requires. (e) the words "hereto", "herein", "hereof", "hereby", "hereunder" and similar expressions refer to this Agreement and not to any particular provision of this Agreement. (f) reference to any Article, Section or Schedule means an Article, Section or Schedule of this Agreement unless otherwise specified. (g) if any provision of a Schedule hereto conflicts with or is at variance with any provision in the body of this Agreement, the provisions in the body of this Agreement shall prevail to the extent of the conflict. (h) "include" and derivatives thereof shall be read as if followed by the phrase "without limitation". Schedules The following schedules are attached to and form part of this Agreement: Schedule"A" - Land Schedule Part1 - Lands and Leases Part2 - Wells Schedule"B" - Form of General Conveyance Schedule"C" - Form of Vendor's Officer's Certificate Schedule"D" - Form of Purchaser's Officer's Certificate Schedule"E" - Form of Court Approval Interpretation if Closing Does Not Occur If Closing does not occur, each provision of this Agreement which presumes that the Purchaser has acquired the Assets shall be construed as having been contingent upon Closing having occurred. Knowledge or Awareness References to a Party's knowledge or awareness and similar references contained in Sections 9.1 and 9.3 mean the actual knowledge or awareness, as the case may be, of the officers of such Party who are primarily responsible for the matters in question, and does not include knowledge and awareness of any other Person or any other Person or any constructive or imputed knowledge.A Party shall not have any obligation to make inquiry of any Person or the files and records of any Person or of any Government Authority in connection with any representations and warranties contained herein that are made to its knowledge, information, belief or awareness. - 10 - ARTICLE 2 PURCHASE AND SALE Purchase and Sale Subject to the terms and conditions of this Agreement, the Vendor hereby agrees to sell, assign, transfer, convey and set over to the Purchaser, and the Purchaser agrees to purchase and accept the Assets from the Vendor at and for the Purchase Price. Transfer of Assets Provided that Closing occurs, and subject to the terms and conditions of this Agreement, possession, risk and beneficial ownership of the Assets shall transfer from the Vendor to the Purchaser on the Closing Date. ARTICLE 3 PURCHASE PRICE AND PAYMENT Purchase Price The purchase price to be paid by the Purchaser to the Vendor for the Assets shall be Seven Million Five Thousand Dollars ($7,005,000) (the "Base Price"), subject to adjustment only as set forth in Section 4.1 (the "Purchase Price"). Allocation of the Purchase Price The Purchase Price shall be allocated among the Assets as follows: (a) to the Miscellaneous Interest (b) to the Tangibles (c) Oil Sands Rights
